UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 01-7049
ALBERT ALEXANDER JACKSON, JR.,
a/k/a Scarface,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                (CR-98-148-BO, CA-00-942-5-BO)

                      Submitted: October 4, 2001

                      Decided: October 17, 2001

  Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                             COUNSEL

Albert Alexander Jackson, Jr., Appellant Pro Se. Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. JACKSON
                             OPINION

PER CURIAM:

   Albert Alexander Jackson, Jr., appeals the district court orders
denying his 28 U.S.C.A. § 2255 (West Supp. 2001) motion and deny-
ing reconsideration of that order. We find Jackson did not timely file
his § 2255 motion and dismiss on that ground.

   Jackson had one year to file a motion from the date his conviction
became final, the date a new right was recognized by the Supreme
Court as retroactively applicable to cases on collateral review, the
date on which any government-imposed impediment to filing was
removed, or the date on which new evidence could have been discov-
ered by the exercise of due diligence. 28 U.S.C.A. § 2255. Jackson’s
judgment of conviction was entered on the docket on March 30, 1999,
and he did not appeal. Consequently, Jackson’s conviction became
final on that date. United States v. Sanders, 247 F.3d 139, 142 (4th
Cir. 2001). Jackson filed his § 2255 motion on December 19, 2000,
more than one year after his conviction became final. Jackson claims
that the one-year period should run from the date of the Supreme
Court’s decision in Apprendi v. New Jersey, 530 U.S. 466 (2000).
However, as we have previously noted, Apprendi is not retroactively
applicable to cases on collateral review. Sanders, 247 F.3d at 151.
Finally, no government-imposed impediment to filing or newly dis-
covered evidence exists to warrant a finding that Jackson’s petition
was timely.

  Because we find Jackson did not timely file his § 2255 motion, we
deny a certificate of appealability and dismiss the appeal. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                         DISMISSED